Press Release Source: Integrated Environmental Technologies, Ltd. Integrated Environmental Technologies, Ltd. Builds Sales into New Markets Wednesday September 24, 2:30 pm ET LITTLE RIVER, S.C.(BUSINESS WIRE)Integrated Environmental Technologies, Ltd. (OTCBB: IEVM - News) announced today the sale of additional EcaFlo® equipment to two new customers representing interests in new market areas. Plains ECA Solutions, Inc., a Canadian dealer, is promoting the use of EcaFlo® equipment and solutions in the agricultural industry, for use in livestock area surface disinfection. Totally Safe Water Co., based in Utah, will use the EcaFlo® equipment to produce solutions to effectively treat biofilm build-up and various other agricultural applications, such as veterinary clinics and dairy processing facilities that require thorough and dependable hard surface disinfection. IET, Inc., the company’s wholly-owned operating company and original equipment manufacturer, has secured its initial sale into the Canadian market through its EcaFlo® dealer, Plains ECA Solutions, Inc., in Manitoba. The equipment will be placed into service at a swine operation where EcaFlo® Anolyte will be used for disinfection purposes in the nurseries and in farrowing houses to control bacteria. In addition, EcaFlo® Anolyte will be dosed into the liquid feed system and drinking water for the animals throughout the farm complex. “The neutral-pH Anolyte does an amazing job of controlling mold in the wet feed and removes biofilm from the walls of the water lines,” said Nathan Waldner, IET’s Canadian dealer of EcaFlo® equipment and solutions. Waldner further stated, “Anolyte has unique properties and, when ingested by the animals, improves feed conversion thus enhancing growth, improving the overall health of the animals and reducing mortality.” This Toronto, Canada EcaFlo® equipment installation will be a showcase for demonstrating the performance and reliability of IET’s EcaFlo® equipment and solutions (EcaFlo® Anolyte and Catholyte) for anyone interested in the technology and its economically-viable, environmentally-responsible ability to control bacteria, viruses and fungi. Utah-based Totally Safe Water Co., specializing in biofilm treatment and water filtration, recently purchased EcaFlo® equipment in order to generate EcaFlo® Anolyte and Catholyte for distribution to its customers. Greg Radmall, President of Totally Safe Water Co., stated, “With IET achieving its EPA Product Registration for EcaFlo® Anolyte, we will now be able to produce and provide this highly effective and safe disinfectant to our current customers, while expanding into various agricultural and dairy applications, including cheese processing. We will begin providing this product to veterinary clinics for hard-surface disinfection.” Radmall further commented, “We are excited to be associated with IET and look forward to our continued relationship.” IET’s President and CEO, William E. “Bill” Prince stated, “Our sales team has been busy getting the word out about our EPA antimicrobial product registration.
